Title: To Thomas Jefferson from John Carey, 20 February [1793]
From: Carey, John
To: Jefferson, Thomas



Sir
Feb: 20. [1793]

Whenever you are pleased to favor me with my transcripts of the state-papers, I wish to proceed to the copying of many of the enclosures, which I omitted at first to insert in their proper places. I cannot indeed help regretting, that so many of the originals are missing, and, I fear, irrecoverably lost, unless the President has preserved copies of them. The want of them will oblige me to omit the resolutions of Congress, to which they gave birth—it being my intention to add the resolutions, at the bottom of the page, by way of note to each letter, on which they were founded. I have the honor to be, with due respect, Sir, your most obliged & humble servt.

John Carey

